Citation Nr: 1712945	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), currently rated as 70 percent disabling from April 25, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970.  His tenure of service included a tour in the Republic of Vietnam from August 1968 to July 1969.  As a result of his exemplary service, he was awarded a Purple Heart, Combat Infantry Badge, and Bronze Star Medal with Valor Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, November 2006, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was previously before the Board on two occasions.  In November 2010, the Veteran's initial increased rating claim for PTSD in excess of 50 percent was remanded for additional development. Thereafter, in July 2014, the Board issued a decision denying the claim. The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims (Court), and, in July 2015, the Court issued a Memorandum Decision vacating the Board's decision, in part, and remanding the issue of entitlement to an increased rating for PTSD from June 8, 2005 through April 24, 2011 to the Board for re-adjudication.

In a July 2016 Rating Decision, the RO increased the Veteran's PTSD evaluation to 100 percent effective June 8,2005 through April 24, 2011. The evaluation of 70 percent from April 25, 2011, remained unchanged. A Supplemental Statement of the Case on TDIU was issued in July of 2016 as directed by the Board's July 2014 remand instructions. 

Since the Board is granting 100 percent for PTSD, and there is no other issue on appeal rated in excess of 0 percent, the issue of TDIU is currently moot.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  


	
FINDINGS OF FACT

From April 25, 2011, the Veteran's PTSD resulted in, in the Board's determination, total occupational and social impairment. 


CONCLUSIONS OF LAW

The criteria for a 100 percent rating for PTSD with major depressive disorder were met from April 25, 2011.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  	

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Review of the claims file indicates that the Veteran filed an initial claim for service connection in June of 2005.  A VCCA notice was forwarded to the Veteran in July of the same year.  The correspondence informed the Veteran of the evidence required to substantiate his claim and the respective duties for obtaining evidence pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5103A (West 2014), 38 C.F.R. § 3.159 (2016).  The notice elements listed under 3.159(b)(1) were provided prior to the December 2005 RO decision. 

The Veteran's subsequent claim for increased evaluation of service connected post-traumatic stress disorder was filed in August 2006.  A VCAA notice was forwarded to the Veteran in September 2006.  The claims file contains additional Rating Decisions dated November of 2007, August 2012, July 2014, July 2015, and July 2016.  VCAA Notices are present for the following dates January 2008, January 2011, July 2011, August 2011, July 2014, and July 2015.

In light of the aforementioned, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) (2016) and 38 C.F.R. § 3.159(b) (2016).  

Increased Initial Rating for Post Traumatic Distress Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1 (2016).  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2016).  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

In this case, the Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Codes 9411.  A staged initial rating is currently assigned for the disability.  An evaluation of 100 percent disabling was assigned from June 8, 2005 to July April 24, 2011 and 70 percent disabling from April 25, 2011.  As noted in the introduction, the Board must determine whether a higher initial rating is warranted from April 25, 2011, because the 100 percent rating was not assigned to include the entity of the appellate period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating the claimant is presumed to be seeking the maximum benefit available).

Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

It is worth noting that the VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014. Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders. The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date. 79 Fed. Reg. 45093  (Aug. 4, 2014). As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder. Id.  

The Board finds a higher than 70 percent rating is warranted for PTSD as of April 25, 2011.  The evidence of record establishes that the Veteran experienced total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, hallucinations and suicidal behavior.  The Board notes a 100 percent rating is already in effect from 2005 to April 24, 2011, so it will focus its analysis on the period from April 25, 2011.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent evaluation, as of April 25, 2011, is warranted.  See 38 U.S.C. § 5107(b) The claim is granted.


ORDER




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


